DETAILED ACTION
In response to communications filed 18 December 2020, claims 1-2, 8-9, 15-16  are amended per applicant’s request. Claims 1-2, 4-9, 11-16, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see section “Claim Objections,” filed 30 November 2020, with respect to claims 2, 9, and 16 have been fully considered and are persuasive.  The objection of claims 2, 9, and 16 has been withdrawn. 
Applicant’s arguments, see section “Claim Rejections - 35 U.S.C. §103,” filed 30 November 2020, with respect to claims 1, 8, and 15 have been fully considered but are not persuasive.
On page 9, applicant argues
At least this feature has not yet been asserted to be taught or suggested by the cited references or rejected by the Office Action. Applicant submits that the applied references are silent with respect to, and have not been shown to disclose, teach, or suggest, at least this new feature.

However, these arguments are not persuasive, because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite receiving a mount request for mounting, in the preset path, a network file system (NFS) “wherein the preset path includes either the virtual file system or the network file system.” However, when the mount request to mount the NFS is received, the preset path includes the virtual file system (VFS), because in claim 1, lines 4-6, the VFS is created in the preset path. At the step of “receiving a mount request,” the scope of the preset 
For the purpose of applying prior art, “wherein the preset path includes either the virtual file system or the network file system” is interpreted in view of claim 1, lines 4-6, as --wherein the preset path includes the virtual file system-- (claim 1, lines 12-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2014/0258222 A1) in view of Darling, Jr. et al. (US 9,710,481 B1) and Whitmer et al. (US 10,095,707 B1).

Regarding claim 1, Guo teaches a computer-implemented method, comprising:
receiving a first creation request for creating, in an operating system, a virtual file system corresponding to a first storage device (see Guo [0078], “user application 108 requests a storage media device 122 or other resource units 140 for mounting”);

receiving a first access request; and sending the first access request to the virtual file system when the first access request is received, such that the virtual file system accesses the first storage device according to the first access request (see Guo [0057] and [0079], “User application 108 may have access to storage media 122 for a transparent view or translation”).
Although Guo teaches in [0030]-[0031] creating the virtual file system in a “partition” of a “logical volume” that may contain “files, directories, media, clusters, blocks, metadata, store folders, system and data files, or other file allocation units,” Guo does not explicitly teach
creating the virtual file system in a preset path; and
wherein the first access request is for the preset path.
However, Darling teaches
creating the virtual file system in a preset path (see Darling 7:15-38, “specific directory tree (i.e., mount point)”); and
wherein the first access request is for the preset path (see Darling 7:15-38, “redirects filesystem requests for a specific directory tree (i.e., mount point) to a userspace process for handling”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the virtual file system in a preset path and process requests for the preset path, as taught by Darling, in combination with the techniques taught by 
Guo as modified teaches
receiving a mount request for mounting, in the preset path, a network file system corresponding to a second storage device (see Darling 7:15-38 and Guo [0078], “user application 108 requests a storage media device 122 or other resource units 140 for mounting,” where [0026] and [0056] teach a network file system “NFS” corresponding to a second “storage media device”),
wherein the preset path includes either the virtual file system or the network file system (see Darling 7:15-38 and Guo [0056], where the “specific directory tree (i.e., mount point),” i.e., preset path, as taught by Darling, includes a mounted “Resource unit,” as taught by Guo).
Guo as modified does not explicitly teach dismounting a file system corresponding to a storage device.
However, Whitmer teaches dismounting a file system corresponding to a storage device (see Whitmer 10:34-47, “dismount the file system”).
In paragraphs [0030]-[0031], Guo teaches to “predict and identify another storage media device” to mount at one of a finite number of partitions X1, X2, …, Xn of logical volume 114; see also Fig. 1, element 114. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dismount a file system corresponding to a storage device, as taught by Whitmer, in combination with the techniques taught by Guo as modified, in order to free a mounted file system “after a user has performed the desired file system operations” (see Whitmer 10:34-47). One of ordinary skill in the art 
Guo as modified teaches
dismounting the virtual file system corresponding to the first storage device and created in the preset path, when the mount request is received (see Darling 7:15-38, Guo [0078], and Whitmer 10:34-47, where virtual file system corresponding to the first storage device and created in the preset path, as taught by Guo and Darling, is dismounted, as taught by Whitmer, when the mount request taught by Guo is received);
mounting, in the preset path, the network file system corresponding to the second storage device (see Darling 7:15-38 and Guo [0079] and [0082], “FUSE storage client module (606) may mount the requested storage media device”);
receiving a second access request for the preset path; and sending the second access request to the network file system when the second access request for the preset path is received, such that the network file system accesses the second storage device according to the second access request (see Darling 7:15-38 and Guo [0057] and [0079], “User application 108 may have access to storage media 122 for a transparent view or translation”).  

Regarding claim 8, Guo teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system (see Guo [0010])
to perform operations comprising:

creating, in the operating system, the virtual file system corresponding to the first storage device by using a Filesystem in Userspace (FUSE) utility in the operating system when the first creation request is received (see Guo [0079] and [0082], “FUSE storage client module (606) may mount the requested storage media device”);
receiving a first access request; and sending the first access request to the virtual file system when the first access request is received, such that the virtual file system accesses the first storage device according to the first access request (see Guo [0057] and [0079], “User application 108 may have access to storage media 122 for a transparent view or translation”).  
Although Guo teaches in [0030]-[0031] creating the virtual file system in a “partition” of a “logical volume” that may contain “files, directories, media, clusters, blocks, metadata, store folders, system and data files, or other file allocation units,” Guo does not explicitly teach
creating the virtual file system in a preset path; and
wherein the first access request is for the preset path.
However, Darling teaches
creating the virtual file system in a preset path (see Darling 7:15-38, “specific directory tree (i.e., mount point)”); and
wherein the first access request is for the preset path (see Darling 7:15-38, “redirects filesystem requests for a specific directory tree (i.e., mount point) to a userspace process for handling”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the virtual file system in a preset path and process requests for the preset path, as taught by Darling, in combination with the techniques taught by Guo, because the “application storage is overlaid by an external storage solution using the ‘Filesystem in Userspace’ (FUSE) support in the Linux kernel” (see Darling 7:15-38).
Guo as modified teaches
receiving a mount request for mounting, in the preset path, a network file system corresponding to a second storage device (see Darling 7:15-38 and Guo [0078], “user application 108 requests a storage media device 122 or other resource units 140 for mounting,” where [0026] and [0056] teach a network file system “NFS” corresponding to a second “storage media device”),
wherein the preset path includes either the virtual file system or the network file system (see Darling 7:15-38 and Guo [0056], where the “specific directory tree (i.e., mount point),” i.e., preset path, as taught by Darling, includes a mounted “Resource unit,” as taught by Guo).
Guo as modified does not explicitly teach dismounting a file system corresponding to a storage device.
However, Whitmer teaches dismounting a file system corresponding to a storage device (see Whitmer 10:34-47, “dismount the file system”).
In paragraphs [0030]-[0031], Guo teaches to “predict and identify another storage media device” to mount at one of a finite number of partitions X1, X2, …, Xn of logical volume 114; see also Fig. 1, element 114. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dismount a file system 
Guo as modified teaches
dismounting the virtual file system corresponding to the first storage device and created in the preset path, when the mount request is received (see Darling 7:15-38, Guo [0078], and Whitmer 10:34-47, where virtual file system corresponding to the first storage device and created in the preset path, as taught by Guo and Darling, is dismounted, as taught by Whitmer, when the mount request taught by Guo is received);
mounting, in the preset path, the network file system corresponding to the second storage device (see Darling 7:15-38 and Guo [0079] and [0082], “FUSE storage client module (606) may mount the requested storage media device”);
receiving a second access request for the preset path; and sending the second access request to the network file system when the second access request for the preset path is received, such that the network file system accesses the second storage device according to the second access request (see Darling 7:15-38 and Guo [0057] and [0079], “User application 108 may have access to storage media 122 for a transparent view or translation”).  

Regarding claim 15, Guo teaches a computer-implemented system, comprising:

that when executed by the one or more computers, perform operations using methods comprising:
receiving a first creation request for creating, in an operating system, a virtual file system corresponding to a first storage device (see Guo [0078], “user application 108 requests a storage media device 122 or other resource units 140 for mounting”);
creating, in the operating system, the virtual file system corresponding to the first storage device by using a Filesystem in Userspace (FUSE) utility in the operating system when the first creation request is received (see Guo [0079] and [0082], “FUSE storage client module (606) may mount the requested storage media device”);
receiving a first access request; and sending the first access request to the virtual file system when the first access request is received, such that the virtual file system accesses the first storage device according to the first access request (see Guo [0057] and [0079], “User application 108 may have access to storage media 122 for a transparent view or translation”).  
Although Guo teaches in [0030]-[0031] creating the virtual file system in a “partition” of a “logical volume” that may contain “files, directories, media, clusters, blocks, metadata, store folders, system and data files, or other file allocation units,” Guo does not explicitly teach
creating the virtual file system in a preset path; and
wherein the first access request is for the preset path.
However, Darling teaches

wherein the first access request is for the preset path (see Darling 7:15-38, “redirects filesystem requests for a specific directory tree (i.e., mount point) to a userspace process for handling”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the virtual file system in a preset path and process requests for the preset path, as taught by Darling, in combination with the techniques taught by Guo, because the “application storage is overlaid by an external storage solution using the ‘Filesystem in Userspace’ (FUSE) support in the Linux kernel” (see Darling 7:15-38).
Guo as modified teaches
receiving a mount request for mounting, in the preset path, a network file system corresponding to a second storage device (see Darling 7:15-38 and Guo [0078], “user application 108 requests a storage media device 122 or other resource units 140 for mounting,” where [0026] and [0056] teach a network file system “NFS” corresponding to a second “storage media device”),
wherein the preset path includes either the virtual file system or the network file system (see Darling 7:15-38 and Guo [0056], where the “specific directory tree (i.e., mount point),” i.e., preset path, as taught by Darling, includes a mounted “Resource unit,” as taught by Guo).
Guo as modified does not explicitly teach dismounting a file system corresponding to a storage device.
However, Whitmer teaches dismounting a file system corresponding to a storage device (see Whitmer 10:34-47, “dismount the file system”).
In paragraphs [0030]-[0031], Guo teaches to “predict and identify another storage media device” to mount at one of a finite number of partitions X1, X2, …, Xn of logical volume 114; see also Fig. 1, element 114. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dismount a file system corresponding to a storage device, as taught by Whitmer, in combination with the techniques taught by Guo as modified, in order to free a mounted file system “after a user has performed the desired file system operations” (see Whitmer 10:34-47). One of ordinary skill in the art would have been motivated to dismount a file system, as taught by Whitmer, in order to make one of the finite number of partitions X1, X2, …, Xn available for future use.
Guo as modified teaches
dismounting the virtual file system corresponding to the first storage device and created in the preset path, when the mount request is received (see Darling 7:15-38, Guo [0078], and Whitmer 10:34-47, where virtual file system corresponding to the first storage device and created in the preset path, as taught by Guo and Darling, is dismounted, as taught by Whitmer, when the mount request taught by Guo is received);
mounting, in the preset path, the network file system corresponding to the second storage device (see Darling 7:15-38 and Guo [0079] and [0082], “FUSE storage client module (606) may mount the requested storage media device”);
receiving a second access request for the preset path; and sending the second access request to the network file system when the second access request for the preset path is 

Regarding claims 2, 9, and 16, Guo as modified teaches further comprising:
determining whether the network file system corresponding to the second storage device is mounted in the operating system (see Guo [0078], “determines whether the request for storage media device or resource is mounted”);
acquiring a path that is in the operating system and for mounting the network file system corresponding to the second storage device as the preset path when the network file system corresponding to the second storage device is mounted in the operating system (see Guo [0079] and [0082] and Darling 7:15-38);
dismounting the network file system corresponding to the second storage device and mounted in the operating system (see Guo [0078]-[0079] and Whitmer 10:34-47, where the network file system corresponding to the second storage device and mounted in the operating system, as taught by Guo, is dismounted as taught by Whitmer); and
creating, in the preset path in the operating system, the virtual file system corresponding to the first storage device by using the FUSE utility in the operating system (see Guo [0079] and [0082] and Darling 7:15-38). 29

Regarding claims 4, 11, and 18, Guo as modified teaches further comprising:

sending the second creation request to the virtual file system when the second creation request is received, such that the virtual file system creates the to-be-created folder in the first storage device according to the identifier of the to-be-created folder (see Guo [0035], “FUSE library 106 may execute function calls such as . . . create”); and
establishing a correspondence relationship between the sub-path and the identifier of the to-be-created folder (see Guo [0032]-[0033], a correspondence relationship is established so that the user application may “access a transparent view or translation of at least one resource . . . from the FUSE library”).

Regarding claims 5, 12, and 19, Guo as modified teaches further comprising:
receiving a deletion request for deleting a folder from the first storage device through a sub-path of the preset path (see Guo [0035], “FUSE library 106 may execute function calls such as . . . delete,” where [0032] teaches a “directory,” i.e., a sub-path of the preset path);
acquiring a correspondence relationship between a preset sub-path and an identifier of a folder when the deletion request is received (see Guo [0032], the “transparent view or translation of at least one resource” is the acquired correspondence relationship);

sending the identifier of the folder corresponding to the sub-path to the virtual file system, such that the virtual file system deletes the folder corresponding to the identifier of the folder from the first storage device (see Guo [0035], “FUSE library 106 may execute function calls such as . . . delete”); and
deleting the correspondence relationship between the sub-path and the identifier of the folder (see Guo [0034], “edit the transparent view or translation . . . synchronize with current resource units 140 or storage media devices 122 within the transparent view or translation”).  

Regarding claims 6, 13, and 20, Guo as modified teaches wherein the first creation request is received from an application on a mobile device (see Guo [0032] and [0028], “mobile or tablet device”).  

Regarding claims 7 and 14, Guo as modified teaches wherein the first creation request is received through an interface on a web page (see Guo [0032], “web application software”).31 U. S. Patent Application Attorney Docket No. 44892-0047001 / PCT4803US  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158